

113 S1937 RS: Elections Preparedness Requires Early Planning (Elections PREP) Act
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 356113th CONGRESS2d SessionS. 1937IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationApril 10, 2014Reported by Mr. Schumer, without amendmentA BILLTo amend the Help America Vote Act of 2002 to require States to develop contingency plans to
			 address unexpected emergencies or natural disasters that may threaten to
			 disrupt the administration of an election for Federal office, and for
			 other purposes.1.Short
			 titleThis Act may be cited as
			 the Elections Preparedness Requires
			 Early Planning (Elections PREP) Act.2.Contingency
			 plans(a)In
			 general(1)Contingency
			 plansTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended—(A)by redesignating
			 sections 304 and 305 as sections 305 and 306, respectively; and(B)by inserting
			 after section 303 the following new section:304.Contingency
				plans(a)In
				generalEach State shall develop contingency plans to address
				unexpected emergencies or natural disasters that may threaten to
			 disrupt the
				administration of an election for Federal office in accordance with
			 the
				following requirements:(1)The State shall
				develop the contingency plan in consultation with State emergency
			 preparedness
				organizations (including State and local law enforcement agencies,
			 State
				Offices and Agencies of Emergency Management, electric companies,
			 and local
				fire departments).(2)The contingency
				plan shall contain—(A)alternative ways
				to notify the public of changes in election procedures; and(B)plans to address
				disruptions at every step of the voting process, including early
			 voting.(3)The State shall
				review and update, as needed, the contingency plan not later than
			 180 days
				before each regularly scheduled general election for Federal
			 office.(b)Certification
				of complianceIf the State has not filed with the Commission a
				certification under section 253(a) for the fiscal year, the State
			 shall file
				with the Commission a statement certifying that the State is in
			 compliance with
				the requirements under this section. A State may meet the
			 requirement of the
				previous sentence by filing with the Commission a statement which
			 reads as
				follows: ____________ hereby certifies that it is in compliance with the
				requirements under section 304 of the Help America Vote Act of
			 2002.
				(with the blank to be filled in with the name of the State
			 involved).(c)Effective
				dateEach State shall be required to comply with the requirements
				of this section for the regularly scheduled general election for
			 Federal office
				occurring in November 2014 and for any subsequent election for
			 Federal
				office..(2)Conforming
			 amendments(A)Section 401 of
			 such Act (42 U.S.C. 15511) is amended by striking and 303 and
			 inserting 303, and 304.(B)The table of
			 contents of such Act is amended—(i)by
			 redesignating the items relating to sections 304 and 305 as relating to
			 sections 305 and 306, respectively; and(ii)by
			 inserting after the item relating to section 303 the following new item:Sec. 304. Contingency
				plans..(b)Requirements
			 for State plansSection
			 254(a) of the Help America Vote Act of 2002 (42 U.S.C. 15404(a)) is
			 amended by
			 adding at the end the following new paragraph:(15)How the State
				will develop contingency plans consistent with the requirements of
			 section
				304..(c)FundingNotwithstanding any other provision of law,
			 the Administrator of the Federal Emergency Management Agency may provide
			 financial assistance to States under the emergency management performance
			 grants program (as authorized by the National Flood Insurance Act of 1968
			 (42
			 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction
			 Act
			 of 1977 (42 U.S.C. 7701 et seq.), Reorganization Plan No. 3 of 1978 (5
			 U.S.C.
			 App.), and section 662 of the Post-Katrina Emergency Management Reform Act
			 of
			 2006 (6 U.S.C. 762)) for the purpose of developing a contingency plan
			 under
			 section 304 of the Help America Vote Act of 2002, as added by subsection
			 (a).April 10, 2014Reported without amendment